Citation Nr: 0623379	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  97-18 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for demyelinating 
polyneuropathy.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for chronic back 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from February 1979 to October 1981.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
January 1996 rating decision of the Waco, Texas Regional 
Office (RO) that denied claims of service connection for 
demyelinating polyneuropathy and a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for back 
disability secondary to a September 1990 lumbar puncture 
performed at the VA Medical Center in Alexandria, Louisiana.  
During the pendency of the appeal, the veteran moved and his 
claims file was transferred to the RO in New Orleans, 
Louisiana.  In July 1998, the Board remanded the appeal for 
additional development.  In August 1999, the Board denied the 
claims of entitlement to service connection for demyelinating 
polyneuropathy and entitlement to service connection for a 
back disorder under 38 U.S.C.A. § 1151.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2000, the veteran's 
representative and the VA Office of General Counsel filed a 
joint motion to vacate the prior Board determination.  By 
Order dated in December 2000, the Court granted the joint 
motion, vacated the Board's August 1999 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  In September 2001, June 2003, and 
again in August 2004, the Board remanded the appeal for 
additional development. 

This matter also comes before the Board from a March 2002 
rating decision that denied entitlement to service connection 
for peripheral neuropathy. 

In December 2004, the Board denied the claims of entitlement 
to service connection for demyelinating polyneuropathy and 
peripheral neuropathy as well as entitlement to service 
connection for a back disorder under 38 U.S.C.A. § 1151.  

The veteran appealed to Court.  In November 2005, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination.  
By Order dated later in November 2005, the Court granted the 
joint motion, vacated the Board's December 2004 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claims of entitlement to service connection for 
demyelinating polyneuropathy and peripheral neuropathy, a 
remand is required because the November 2005 Court order 
directs VA to attempt to obtain and associate with the claims 
files the veteran's treatment records from Dr. Herbert Nesome 
even though the claimant, in reply to VA's request for 
authorizations to obtain these records, notified VA in June 
2003 that he had never been treated by Dr. Nesome.  
38 U.S.C.A. § 5103A(b) (West 2002).

As to the claims of entitlement to service connection for 
demyelinating polyneuropathy and peripheral neuropathy, a 
remand is also required because the November 2005 Court order 
directs VA to attempt to obtain and associate with the claims 
files the veteran's service medical records from his first 
period of military service (i.e., March 1974 to March 1977) 
because they were considered by the RO in the January 1996 
rating decision and copies of these records are not found in 
the record on appeal.  Id.

As to the claims of entitlement to service connection for 
demyelinating polyneuropathy and peripheral neuropathy, if 
the above development uncovers additional relevant evidence 
the RO should also obtain an addendum to the September 2004 
VA medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).

As to entitlement to service connection for a back disorder 
under 38 U.S.C.A. § 1151, a remand is required because the 
November 2005 Court order directs VA to contact the 
Alexandria VA Medical Center and request copies of any 
reports prepared by the chief of staff in connection with the 
veteran's September 1990 lumbar puncture which search was 
first ordered by the Board in its' September 2001 remand.  
Id; Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities.  As these 
questions are potentially involved in the present appeal, 
this appeal must also be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection and/or benefits under 38 U.S.C.A. § 1151 are 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claims.

2.  The RO, after obtaining an 
authorization from the veteran, should 
attempt to obtain and associate with the 
claims files all of Dr. Herbert Newsome's 
treatment records.  If the veteran 
refuses to provide an authorization, if 
the records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
veteran notified in writing.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain and associate with the claims 
files the veteran's treatment records 
from his first period of military service 
(i.e., March 1974 to March 1977).  Since 
these records were discussed by the RO in 
the January 1996 rating decision, the RO 
should also undertake a search of its own 
files for the veteran's treatment records 
from his first period of military 
service.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders.

4.  The RO should contact the Alexandria 
VA Medical Center and request copies of 
any reports prepared by the chief of 
staff in connection with the veteran's 
September 1990 lumbar puncture.  If the 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folders.

5.  If, and only, the above development 
uncovers additional relevant evidence as 
to either of the claims for service 
connection, the claims files with the 
additional relevant evidence should be 
forwarded to the VA physician the 
prepared the September 2004 opinion if 
available and another physician if he is 
not.  Thereafter, the physician should be 
asked whether this evidence causes him to 
change and/or modify any of the opinions 
he previously provided.

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.

7.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the November 2004 SSOC 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


